Citation Nr: 0004814	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a disorder of the 
index and middle fingers of the right hand.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for status post 
excision leiomyosarcoma of the right deltoid area, currently 
30 percent disabling.

5.  Entitlement to an increased rating for a shell fragment 
wound scar of the right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1997 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  

The Board notes that in an informal hearing presentation of 
November 1999, the veteran's representative raised a claim 
for a separate compensable rating for a muscle injury of the 
right thigh under Diagnostic Code 5314.  That issue, however, 
has not been developed or certified for appellate review.  
Accordingly, the Board refers that issue to the RO for any 
appropriate action.


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence that he currently has a right ankle disorder.

2.  The veteran has not presented any competent medical 
evidence that he currently has a disorder of the index and 
middle fingers of the right hand.

3.  The veteran has not presented any competent medical 
evidence that he currently has tinnitus.

4.  The status post excision leiomyosarcoma of the right 
deltoid area is no more than moderately-severe in degree.

5.  The shell fragment wound scar of the right knee has not 
resulted in more than slight disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right ankle 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a disorder of the 
index and middle fingers of the right hand is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for tinnitus is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a disability rating higher than 30 
percent for status post excision leiomyosarcoma of the right 
deltoid area are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.73, Diagnostic Code 
5303 (1999).  

5.  The criteria for a disability rating higher than 10 
percent for a shell fragment wound scar of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).


I.  Entitlement To Service Connection For A Right Ankle 
Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The veteran's current medical treatment records do not 
contain any findings or diagnoses pertaining to a right ankle 
disorder.  The Board has noted that the report of an 
examination of the veteran's joints conducted by the VA in 
March 1997 shows that the veteran gave a history of his right 
knee giving way and stated that he thought that the right 
knee disorder made his right ankle painful and stiff.  
Following examination, however, the diagnoses did not include 
a right ankle disorder.  The fact that the veteran's own 
account of having a disability of the right ankle was 
recorded in the examination report is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that a VA radiology report dated in 
August 1998 shows that an x-ray of the right ankle was taken 
to rule out arthritis.  The x-ray was interpreted as showing 
no evidence of osseous or joint disease, injury or 
abnormality.  The impression was normal ankle.  

Although the veteran has expressed his own opinion that he 
has a right ankle disorder which resulted from his other 
service-connected disabilities, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  

In summary, the veteran has not presented any competent 
medical evidence that he currently has a right ankle 
disorder.  A service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Accordingly, the Board concludes that the claim 
for service connection for a right ankle disorder is not 
well-grounded.

II.  Entitlement To Service Connection For A Disorder Of The 
Index
 And Middle Fingers Of The Right Hand.

After reviewing the evidence which is of record, the Board 
finds that the veteran has not presented any competent 
medical evidence that he currently has a disorder of the 
index and middle fingers of the right hand.  The veteran's 
current medical treatment records do not contain any 
references to a disorder affecting the fingers of the right 
hand.  The report of an examination of the veteran's joints 
conducted by the VA in March 1997 also does not contain any 
findings of diagnoses of a disorder of the fingers of the 
right hand.  On the contrary, it was stated that the range of 
motion, function, and strength of the right wrist and right 
hand seemed normal.  Accordingly, the Board concludes that 
the claim for service connection for a disorder of the index 
and middle fingers of the right hand is not well-grounded.

III.  Entitlement To Service Connection For Tinnitus.

After reviewing the evidence which is of record, the Board 
finds that the veteran has not presented any competent 
medical evidence that he currently has tinnitus.  The 
veteran's recent medical treatment records do not contain any 
mention of tinnitus.  Moreover, neither the report of an 
examination of the veteran's joints conducted by the VA in 
March 1997, nor the report of a post-traumatic stress 
disorder examination conducted by the VA that same month 
contains any references to tinnitus.  Accordingly, the Board 
concludes that the claim for service connection for tinnitus 
is not well-grounded



IV.  Entitlement To An Increased Rating For Status Post 
Excision Leiomyosarcoma Of The Right Deltoid Area, Currently 
30 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The veteran's right shoulder disorder may be rated under 
38 C.F.R. § 4.73, Diagnostic Code 5303 (1999).  That code 
applies to Muscle Group III which includes the intrinsic 
muscles of the shoulder girdle, including the pectoralis 
major and the deltoid.  The functions include elevation and 
abduction of the arm to shoulder level, and acting with 
muscles of Group II in forward and backward swinging of the 
arm.  A noncompensable rating is warranted for slight injury 
of Muscle Group III in the dominant arm.  A 20 percent rating 
is warranted for moderate injury.  A 30 percent rating is 
warranted for moderately-severe injury.  A 40 percent rating 
is warranted for severe injury.  

Some of the regulations pertaining to muscle injuries 
recently were revised in June 1997.  See 62 Fed. Reg. 30235-
30240 (1997).  In particular, certain regulations which 
provide guidance as to assessing the severity of muscle 
injuries have been revised.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

Regulations which were revised or eliminated include 
38 C.F.R. §§ 4.56 and 4.72 (1996).  Previously, 38 C.F.R. 
§ 4.72 (1996) (now removed) provided that in rating 
disability from injuries of the musculoskeletal system, 
attention must be given to the deeper structures injured, 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, establishes severe muscle injury, and there may 
be additional disability from malunion of the bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle or muscle group 
is damaged.  A through and through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged.  This section is to be taken as 
establishing entitlement to rating of severe grade when there 
is a history of compound comminuted fracture and definite 
muscle or tendon damage from a missile.  

The Board also notes that 38 C.F.R. § 4.56 (1996) previously 
provided that muscle wounds specifically due to gunshot or 
other trauma are considered slight if the injury is a simple 
wound, without debridement, infection or effects of 
laceration, and where the objective findings include a 
minimum scar, slight, if any evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  Residuals 
are considered moderate if the wound is through and through, 
but with a relatively short track and an absence of residuals 
of debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  See 
38 C.F.R. § 4.56(b) (1996).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  A 
severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization.  
Objective findings are similar to the revised criteria as set 
forth below.  See 38 C.F.R. § 4.56(c) (1996).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  See 
38 C.F.R. § 4.56(a), (b) (1999).

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
or impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  See  38 C.F.R. § 4.56 (c), (d) 
(1999).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance  of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Service 
department record or other evidence show hospitalization for 
a prolonged period for treatment of wound.  There should also 
be a record of consistent complaints of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of a severe muscle 
injury: (a) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (c) diminished muscle excitability to pulsed 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  See 
38 C.F.R. § 4.56 (d) (1999).  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large."  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).  

The Board has considered the full history of the veteran's 
muscle injury.  The Board notes that the injury did not 
result from a gunshot wound, but rather resulted form surgery 
to remove a tumor.  A VA hospital record dated in March 1990 
shows that the veteran had a history of a rapidly growing 
lesion affecting the right shoulder.  A biopsy revealed 
leiomyosarcoma.  A wide excision was performed with the total 
specimen removed measuring 10 by 8 centimeters.  The fascia 
was removed en bloc with the specimen.  There was no evidence 
of muscle involvement on gross detection.  A split thickness 
graft was placed using a skin graft harvested from the right 
thigh.  The veteran subsequently underwent numerous radiation 
therapy treatments.  

In a decision of May 1991, the RO granted service connection 
for the leiomyosarcoma pursuant to the presumptive provisions 
pertaining to herbicide exposure, and assigned a 20 percent 
disability rating.  In a decision of January 1996, the RO 
increased the rating from 20 percent to 30 percent.  

In January 1997, the veteran requested an increased rating, 
stating that the disorder caused muscle pain and weakness.  
The RO denied that request, and the veteran perfected this 
appeal.  

The evidence pertaining to the current severity of the 
disorder includes a medical record from Jeffrey P. Lopez, 
M.D., dated in March 1996.  The diagnosis was leiomyosarcoma 
of the right deltoid, status post excision and post operative 
radiation therapy.  The duration since treatment had been six 
years.  The veteran was seen for a follow up examination.  He 
reportedly was doing well.  He related that his right arm 
pain had improved since a year ago.  He said that he had been 
seen at a VA medical center in November of 1995 for a routine 
checkup and everything was within normal limits.  The veteran 
denied any complaints of headaches, nausea, vomiting, fever, 
chills, nightsweats, shortness of breath, hematemesis, 
dysphagia, odynophagia, weight loss, areas of pain, or any 
other significant symptomatology.  On physical examination, 
his weight was 224 and a half pounds.  The extremities had a 
full range of motion.  There was a well healed excision site 
over the right deltoid without palpable or visible evidence 
of recurrent disease.  There was a slight decrease in the 
range of motion over the right upper extremity, especially in 
regard to adduction.  Neurological examination was grossly 
intact.  There was no gross evidence of recurrent disease.  

The report of an examination of the veteran's joints 
conducted by the VA in March 1997 shows that the veteran had 
a history of surgical resection of a leiomyosarcoma of the 
right deltoid area in 1989 at a VA medical center with 35 
radiation treatments to that area.  He said that he continued 
to have pain and stiffness in the right shoulder and pain 
radiating down the right arm.  On physical examination, the 
right shoulder had a 10 by 7 centimeter by 1 centimeter deep 
scar from surgical removal of a tumor.  It passed through 
most of the underlying soft tissue and probably involved some 
of the medial and anterior deltoid just inferiorly.  This 
limited the veteran's range of motion of the right shoulder.  
Flexion and forward flexion were limited to 90 degrees.  
Abduction was limited to 90 degrees.  Extension and adduction 
were to zero degrees.  External and internal rotation were 
each to 90 degrees.  Strength in the right shoulder seemed to 
be about 25 percent less than in the left shoulder.  
Otherwise, the range of motion, function and strength of the 
right elbow, right wrist, and right hand were normal.  The 
pertinent assessment was status post surgical excision of 
leiomyosarcoma of the right deltoid area with loss of 
function and strength in the right shoulder.  An x-ray of the 
right shoulder was interpreted as being normal.  A photograph 
taken in connection with the VA examination illustrates the 
appearance of the injury.  

After considering all of the relevant evidence, the Board 
finds that the status post excision leiomyosarcoma of the 
right deltoid area is no more than moderately severe in 
degree.  The manifestations contemplated for a finding of a 
severe muscle injury under either the old or the new 
regulations, such as severe impairment of muscle function, 
are not demonstrated by the current medical evidence.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent for status post 
excision leiomyosarcoma of the right deltoid area are not 
met.  The Board further notes that that is no evidence that 
the scar is painful and tender on objective demonstration so 
as to warrant a separate compensable rating under Diagnostic 
Code 7804.  

V.  Entitlement To An Increased Rating For A Shell Fragment 
Wound Scar Of
 The Right Knee, Currently Rated As 10 Percent Disabling.

With respect to rating any functional impairment shown to be 
attributable to the scar of the right knee, the Board notes 
that under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 rating is warranted for severe impairment.  
Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.

The report of an examination of the veteran's joints 
conducted by the VA in March 1997 shows that the veteran gave 
a history of having a shell fragment wound of the right knee 
while in Vietnam.  He said that this caused pain, stiffness, 
and weakness.  He also said that the right knee gives away, 
and he thought that it made his ankle painful and stiff.  On 
physical evaluation, the right knee had a barely visible at 
best shell fragment wound on the medial aspect of the right 
knee.  An x-ray study of the right knee was interpreted as 
showing a small retained shell fragment.  The range of motion 
of the right knee was flexion to 140 degrees, and extension 
to 0 degrees.  There was no instability or meniscal signs or 
crepitations noted.  The pertinent assessment was shell 
fragment wound of the right leg, mildly tender scar with no 
evidence of any significant problems with the right knee 
itself such as traumatic arthritis.  

After reviewing all of the evidence, the Board finds that the 
shell fragment wound scar of the right knee has not resulted 
in more than slight disability.  In this regard, the Board 
notes that the examination findings were essentially normal.  
There was also no limitation of motion or functional 
impairment due to pain.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for a shell fragment wound scar of the right knee are 
not met.

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(1999).  There has been no showing 
that either of the veteran's service-connected disabilities 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
been hospitalized recently for the disorders and there has 
been no objective evidence submitted that the veteran is 
unemployable due to the disabilities or that he has lost 
substantial periods of time from work.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated frequent periods of hospitalization or marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

1.  Service connection for a right ankle disorder is denied.

2.  Service connection for a disorder of the index and middle 
fingers of the right hand is denied.

3.  Service connection for tinnitus is denied.

4.  An increased rating for status post excision 
leiomyosarcoma of the right deltoid area, currently 30 
percent disabling, is denied.

5.  An increased rating for a shell fragment wound scar of 
the right knee, currently rated as 10 percent disabling, is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

